Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                                August 12, 2015

The Court of Appeals hereby passes the following order:

A15A1842. ORR v. THE STATE.

      Upon consideration of Appellant’s MOTION TO WITHDRAW APPEAL, the
same is hereby GRANTED.




                                     Court of Appeals of the State of Georgia
                                                                          08/12/2015
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.